Citation Nr: 1040560	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  09-35 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for 
consideration of Dependency and Indemnity Compensation (DIC), 
death benefits, and accrued benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty in the U.S. Navy from March 
1941 to December 1946.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 2009 administrative decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appellant requested a Travel Board hearing in connection with 
her current claim.  The appellant cancelled the hearing in July 
2010 and made no attempt to reschedule.  Thus, the Board finds 
the Veteran's request for a Travel Board hearing to be withdrawn. 
38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran and the appellant were married in December 1943.

2.  There is no evidence of a valid divorce decree.

3.  The weight of the evidence shows that the Veteran and the 
appellant did not continuously cohabit but instead separated in 
1950 and remained separated and living apart at the time of the 
Veteran's death, and that the appellant abandoned the marriage to 
the Veteran by marrying another man, W.D.H.

3.  The Veteran died in December 2007. 

CONCLUSION OF LAW

The criteria are not met for recognition of the appellant as the 
surviving spouse of the Veteran for purposes of VA death 
benefits. 38 U.S.C.A. §§ 101(3), 103, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With regards to the appellant's claim for recognition as a 
surviving spouse, the provisions of the VCAA have no effect on an 
appeal where the law, and not the underlying facts or development 
of the facts, is dispositive of the matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), 
cert. denied, 537 U.S. 821 (2002); VAOGCPREC 5-2004 (June 23, 
2004).

II.  Recognition as surviving spouse

The Veteran and the appellant were married in the State of 
Missouri in December 1943.  Although the Veteran and the 
appellant separated in 1950, the appellant argues that she and 
the Veteran never legally divorced and that therefore she 
qualifies as the Veteran's surviving spouse.

The term "surviving spouse" means a person of the opposite sex 
(1) whose marriage to the Veteran was valid under the law of the 
place of residence at the time of the marriage or when the right 
to benefits accrued; (2) who was the spouse of a Veteran at the 
time of the Veteran's death; (3) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death (i.e. continuous cohabitation); (4) and who, 
except as provided in 38 C.F.R. § 3.55, has not remarried or has 
not since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2009).

The requirement that there must be "continuous cohabitation" from 
the date of marriage to the date of death of the Veteran will be 
considered as having been met when the evidence shows that any 
separation was due to the misconduct of or procured by the 
Veteran without the fault of the surviving spouse.   38 C.F.R. § 
3.53(a) (2009).

In this regard, temporary separations which ordinarily occur, 
including those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  38 
C.F.R. § 3.53(a).  If the evidence establishes that the 
separation was by mutual consent and that the parties lived apart 
for purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the surviving 
spouse to desert the Veteran, the continuity of the cohabitation 
will not be considered as having been broken.  38 C.F.R. § 
3.53(b) (emphasis added).  The statement of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  Id.  State laws will not 
control in determining questions of desertion; however, due 
weight will be given to findings of fact in court decisions made 
during the life of the Veteran on issues subsequently involved in 
the application of this section.  Id.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) identified a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a Veteran even if a separation has occurred.  
First, the spouse must be free of fault in the initial 
separation.  Id. at 112.  Second, the separation must have been 
procured by the Veteran or due to his misconduct, with the fault 
determination based on an analysis of the conduct at the time of 
separation.  Id.  The Court emphasized that the "without fault" 
requirement of the law was not a continuing one.  Rather, fault, 
or the absence of fault, is to be determined based on an analysis 
of conduct at the time of separation.  Id.  However, certain 
conduct subsequent to the time of separation may be relevant in 
an appropriate case with respect to the question of fault at the 
time of separation.  Still the mere acts of seeking divorce and 
failing to reconcile are not in and of themselves relevant to the 
question of fault, and, standing alone, do not constitute 
evidence of fault at the time of separation.  Certainly, if a 
spouse has been physically and emotionally abused and separates 
from the abuser, the abused spouse's acts of initiating a divorce 
and refusing to reconcile would not be competent evidence to 
demonstrate fault on the part of the abused spouse at the time of 
the separation.  Id.

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), 
the Federal Circuit Court held that separation by mutual consent 
generally does not constitute desertion by a potential surviving 
spouse, such that a claimant is exempted from the continuous 
cohabitation requirement under 38 C.F.R. § 3.53(b) for the 
purpose of establishing recognition as the surviving spouse for 
death benefits.  The Federal Circuit explained that under a 
proper interpretation of 38 U.S.C. § 101(3), a spouse can qualify 
as a surviving spouse if a separation was "procured" by the 
Veteran without the fault of the surviving spouse, even if there 
was no misconduct by the Veteran.  Id.  Therefore, under a proper 
interpretation of section 3.53(b), a separation by mutual 
consent, without an intent to desert, does not break the 
continuity of cohabitation.  Id. at 1358.  However, the Federal 
Circuit added that a separation by mutual consent would 
constitute desertion if the separation was induced by misconduct 
or communication of a definite intent to end the marriage by the 
surviving spouse; thus, breaking the continuity of cohabitation 
and precluding surviving spouse recognition in such instance.  
Id. at 1357.

"In short, the Federal Circuit has interpreted section 101(3) 
and 38 C.F.R. § 3.53(b) as creating the following test.  First, 
it must be determined whether the veteran consented to the 
separation.  If the veteran did not consent, then the Secretary 
must determine whether the veteran committed misconduct that 
caused the separation. If the veteran did consent, then it must 
be determined whether that consent was induced by misconduct of 
the spouse or by a communication by the spouse of a desire to end 
the marriage. If the veteran freely consented to the separation, 
then the matter is ended, according to the Federal Circuit's 
interpretation of the Secretary's regulation, and the parties are 
deemed to have continuously cohabitated within the meaning of 
section 101(3) regardless of how long the parties remained 
separated or the fact that neither party intended to resume the 
marital relationship."  Alpough v. Peake, Slip Copy, 2008 WL 
372826, Vet.App. (2008).  

The Court has held that one claiming to be the spouse of a 
Veteran has the burden to come forward with preponderating 
evidence of a valid marriage under the laws of the appropriate 
jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The Board must determine, as a question of fact, both the weight 
and credibility of the evidence.  Equal weight is not accorded to 
each piece of evidence contained in a record; every item does not 
have the same probative value.  The Board must account for the 
evidence which it finds to be persuasive or unpersuasive, analyze 
the credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the reasons 
for its rejection of any such evidence. See Struck v. Brown, 9 
Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy 
v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164, 169 (1991).

The Veteran and appellant were married in Missouri in December 
1943.  Neither party had been previously married and there is no 
evidence of any legal impediment to the Veteran's marriage to the 
appellant.  The Board finds this marriage was a valid legal 
marriage under the laws of the State of Missouri.  Mo. Rev. Stat. 
§ 3361 (1939)(current version at  Mo. Rev. Stat § 451.020 
(2003)); 38 C.F.R. § 3.52.

The evidence indicates that the Veteran and appellant separated 
in late 1949 or early 1950.  The Veteran's VA filings list the 
appellant as his spouse until October 1949.  The Veteran's 
subsequent filing in September 1954 indicates he had divorced 
appellant in State of Tennessee in 1947 and married M.A.L. in 
State of Michigan in April 1949.  This filing also indicates that 
the Veteran and M.A.L. had parented two children, B.P.T. in 
November 1950 and C.M.T. in June 1954.  A later October 1954 
filing indicates a 1948 date of divorce from appellant.  A March 
1963 filing indicates that the Veteran divorced the appellant in 
1954, and married M.A.L.in 1950.  This filing indicated the birth 
of three more children, A.T., S.T., and R.T. with M.A.L.  

The appellant submitted her divorce decree from W.D.H. in January 
1974 issued by the State of Ohio.  The Veteran's death 
certificate in December 2007 issued by the State of Florida lists 
his spouse as S.M.B.  Appellant's December 2008 filing also lists 
S.M.B. as the Veteran's most recent spouse.  

The appellant argues that she and the Veteran never legally 
divorced.  From the confusion in the Veteran's filings as to when 
he believed he and the appellant had "divorced"  and the 
absence of a divorce decree, the Board finds it plausible that 
the Veteran and the appellant did not ever obtain a divorce 
decree from any state.  As a result, the Veteran and the 
appellant's subsequent "marriages" would be legally void.  
Tenn. Code Ann. § 36-3-102 (1829); Mich. Stat. Ann. § 552.1 
(2001); Ohio Rev. Code Ann. § 3101.01 (2004). 

However even if the Veteran and the appellant's marriage was 
still legally in effect at the time of his death, the Veteran and 
appellant did not cohabit continuously and were not cohabiting at 
the time of his death.  38 C.F.R. § 3.53.  And there is no 
evidence that the Veteran and the appellant's separation falls 
into one of the exceptions to the continuous cohabitation rule.  
There is no evidence that the separation was due to misconduct of 
the Veteran.  There is no evidence that the separation was due to 
convenience, health or business.  Instead, the Veteran and the 
appellant's subsequent actions indicate their intent in 
separating was to end the marriage despite the failure to obtain 
a divorce decree.  The evidence indicates that the Veteran and 
appellant had lived separate and apart for 57 year at the time of 
his death.  The evidence also indicates that both the appellant 
and the Veteran entered into subsequent marriage-like 
relationships.  Even though these later relationships-the 
appellant and W.D.H., the Veteran and M.A.L., and the Veteran and 
S.M.B. would not be valid legal marriages unless the Veteran and 
the appellant were in fact legally divorced, these subsequent 
relationships clearly indicate the intent of both the appellant 
and the Veteran to end their marriage.

According to Alpough v. Peake, if the Veteran freely consented to 
the separation, then his intent to end the marriage would not be 
sufficient disprove continuous cohabitation.  The appellant's 
subsequent remarriage to W.D.H., however, would constitute 
desertion of the marriage to the Veteran, evidence a definite 
intent to end the marriage by the appellant, and break the 
continuity of cohabitation.  Without continuity of cohabitation, 
the appellant is precluded from recognition as a surviving 
spouse.

Therefore even if the Veteran and the appellant had not legally 
divorced prior to his death in December 2007, the fact that they 
had been separated for 57 years in which time the appellant 
married another man, would preclude her from recognition as the 
Veteran's surviving spouse.  Accordingly, the appellant's claim 
is denied.







	(CONTINUED ON NEXT PAGE)


ORDER

The claim for recognition as a surviving spouse is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


